Citation Nr: 1231798	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1984 to March 1989 with additional Reserve service from March 1989 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran had a Decision Review Officer hearing at the RO in May 2006; a transcript of the hearing is associated with the record.  In July 2009 and March 2011, the case was remanded for further development.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  GERD is not causally related to the Veteran's active service or a period of active duty for training (ACDUTRA).

2.  The Veteran's hemorrhoids are causally related to injury suffered during active service, ACDUTRA, or inactive duty training (INACDUTRA).
.

CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a July 2004 letter.  Moreover, in the July 2004 letter, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the Veteran prior to the September 2004 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Additionally, a March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board notes that despite efforts by the RO to obtain official verification of the actual dates of ACDUTRA and INACDUTRA service, no such information has been obtained.  However, as more particularly explained in the analysis section for each issue, the evidence currently of record does allow for determinations to be made, and no useful purpose would be served by further delaying appellate review for another request for verification.  


The Veteran was afforded a VA examination in May 2012 to evaluate his claim of entitlement to service connection for GERD.  The Board finds that the May 2012 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record and rationale of analysis to provide probative medical evidence adequately addressing the issue of entitlement to service connection for GERD.  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination for GERD is not necessary.  With regard to the hemorrhoid issues, any prejudice resulting from failure to afford the Veteran an examination is not prejudicial in light of the Board's ultimate determination.

In sum, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with regard to the issues addressed on the merits in the following decision.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records and post-service VA and private treatment records have been obtained.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service Connection

The issues before the Board involve a claims of entitlement to service connection for GERD and hemorrhoids.  The Veteran primarily contends that he has GERD as a result of taking cholesterol medication in order to remain on flying status with the U.S. Army Reserve and that his years of flying helicopters in the U.S. Army, the National Guard, and the Army Reserve, caused him to develop hemorrhoids.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24). 

GERD

The Veteran specifically contends that during a physical to maintain his flight status he was found to have high cholesterol and was soon thereafter placed on statin type medication to control his cholesterol.  He alleges that the medication he was prescribed caused him to develop heartburn and stomach problems.

The Veteran's service treatment records show that he was diagnosed with high cholesterol in November 1998 and prescribed Baycol.  The Veteran's April 2004 Reserve retirement examination shows that he reported frequent indigestion and heartburn and explained that these symptoms were related to GERD.  He also reported that the symptoms started when he was put on cholesterol medication and that they resolved when he stopped taking the medication.  

Private treatment records from June 2003 show that the Veteran complained of some GERD type symptoms.  He reported that he had been prescribed Baycol, Zocor, and Lipitor to manage his cholesterol, but that his stomach could not tolerate the medication, so he discontinued their use.  Private treatment records from September 2003 show that the Veteran continued to complain of GERD symptoms and abdominal cramping.  At that time the Veteran was given a diagnosis of GERD.  

Private treatment records from January 2005 show that the Veteran complained of problems with his cholesterol medication.  He reported that both Zocor and Lipitor caused epigastric discomfort and that he could not take them.  The Veteran's provider recommended that he discontinue use of all statin type medications and prescribed Tricor.  

In June 2006 the Veteran was seen at the Flowers Hospital Emergency Department for complaints of epigastric pain and pain in the stomach.  He was diagnosed with GERD and prescribed Nexium.

On May 2012 VA examination the Veteran reported that he developed GERD symptoms while on military duty and that he attributed his symptoms to the cholesterol medication he was required to take in order to maintain his position as a pilot.  He reported that he was initially prescribed Baycol and that he developed gastrointestinal symptoms concurrent with the use of this medication.  The Veteran reported having an esophagogastroduodenoscopy (EGD) in 2009, which, by his description, showed esophagitis.  He was prescribed Zegerid and after several months of treatment his symptoms were significantly reduced to where he only required intermittent use of medication.  On examination, the Veteran was shown to have infrequent episodes of epigastric distress and pyrosis (heartburn), both of which were symptoms of an esophageal condition, including GERD.  The examiner confirmed the diagnosis of GERD.  

After examination and review of the Veteran's claims file, the examiner opined that the Veteran's GERD was less likely than not due to the cholesterol medication which was initiated in the service.  The rationale provided by the examiner for her opinion stated that while the side effects of the class of cholesterol medication the Veteran was prescribed in November 1998 did include nausea, abdominal pain, and dyspepsia, the onset of the Veteran's symptoms appears to have been a coincidence and not related to the initiation of the cholesterol medication.  She explained that while it was likely that the Veteran's GI symptoms at the time the cholesterol medication was started could have been caused by those medications, there was no evidence to show that the medication could be responsible for persistent symptoms in the absence of the medication.  The examiner further explained that there was no medical literature to show a link between the cholesterol medications and to permanent damage only to the stomach/esophagus or any other mechanics which would cause long-standing GERD even after the medication was discontinued.  The examiner concluded that it was her opinion that the onset of the GI/GERD symptoms was a "life event" and that the use of cholesterol medication was not related to the development of those symptoms.  The Board finds that this opinion is clearly expressed, based on an informed review of the Veteran's medical history, and persuasive.  It is significant that there is no contrary medical opinion of record.  

Additionally, there is no indication that the Veteran's GERD first manifested during a period of service.  Although the Veteran started taking cholesterol medication in November 1998, there is no indication that he complained of or sought treatment for any GERD symptoms until June 2003.  It is significant that the first documented references to GERD are contained in private treatment records dated in 2003.  There is no indication that GERD (a disease) was first manifested during a period of active duty service or ACDUTRA.  This finding is significant because it renders the question of the verification of the dates of ACDUTRA moot.  There is nothing to suggest that GERD was first manifested during a period of such service.  The Veteran's main contention is that the GERD developed due to cholesterol medication prescribed while on active service.  However, the above medical opinion persuasively leads to a finding that the medication did not cause the GERD.  

In sum, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, service connection for GERD is not warranted.  


Hemorrhoids

The Veteran alleges that his duties as a helicopter pilot with the U.S. Army and U.S. Army Reserves caused him to develop hemorrhoids.  He implicitly contends that the physical rigors of being a pilot led to the hemorrhoids, and the Board interprets this contention as akin to claiming that repeated injury caused the hemorrhoids.  Therefore, the type of duty (active, ACDUTRA, or INACTUTRA) does not matter.  

On his April 2004 Reserve retirement examination, the Veteran was diagnosed with hemorrhoids.  In a May 2006 hearing at the RO, the Veteran reported that he received private treatment for hemorrhoids.  The Board notes that in May 2006, a records request was sent to the physician identified by the Veteran as his treatment provider.  The request asked for records pertaining to various conditions for which the Veteran receives treatment, to specifically include hemorrhoids.  The requested records were received and are associated with the claims file.  A review of those records is negative for complaints of or treatment for hemorrhoids.  

The Board believes that the facts and circumstances with regard to the hemorrhoid claim are different than the facts and circumstances with regard to the GERD issue.  The Veteran's GERD (a disease) is shown to have first manifest in 2003, and the fact that the GERD was documented at a private examination as opposed to in service treatment records supports a finding that it was not first manifest during a period of service.  Again, a medical opinion has been obtained in connection with the Veteran's belief that the GERD was caused by medication prescribed during service.  Such opinion is adverse to the Veteran's belief.  

The facts and circumstances with regard to the hemorrhoid issue, however, suggest that the first time hemorrhoids were ever noted was at the April 2004 reserve retirement examination.  The Board assumes that the Veteran was on some duty status at that time, and the Veteran's consistent assertions that the hemorrhoids are due to repeated trauma or injury from flying negates the need to determine whether the flights were while on ACDUTRA or INACDUTRA since disability due to injury (as opposed to disease) is contemplated for both types of service.  38 U.S.C.A. § 101(24).  

Although a VA examination with nexus opinion has not been obtained, the Board finds that the current evidence raises a reasonable doubt.  The Board takes administrative notice that a pilot's duties require long periods of sitting down as well as pressure changes, altitude changes, bumps and jolts, etc. which would reasonably be expected to result in repeated trauma over a long period of time.  Moreover, the Board takes administrative notice that certain literature is consistent with the Veteran's assertion that the problem of hemorrhoids is a common problem among helicopter pilots.  The Board further has no reason to doubt the credibility of the Veteran with regard to his flying duties.  The Board finds that service connection for hemorrhoids is warranted by the current record based on reasonable doubt.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for GERD is not warranted.  To this extent, the appeal is denied.  

Service connection for hemorrhoids is warranted.  To this extent, the appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


